DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 37-41, in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that “the Office would incur no undue searching burden in collectively searching the presently claimed aspects as originally filed” and more particularly, as amended with respect to Groups II and III (see pages 9-10 of the response).  This is not found persuasive because Applicant’s amendments to independent claims 37 and 42 do not affect the reasons for restriction between Group I and Groups II-III which are still classified in different areas and would still require different search strategies; and given that Group III has not been amended to require actually performing the DPPH radical scavenging assay and steady state chronoamperometry testing steps, and Group II still does not require the formulation to be a primer or coating material and may still be a liquid formulation constituting a liquid environment in which a substrate is present such that Groups II and III are still distinct, still have different classifications, and still would require different search strategies, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 27-36 and 42-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 recites the limitation “having both a diphenylpicrylhydrazyl radical scavenging assay corrosion inhibition value greater than about 80 and a corrosion inhibition efficiency percentage greater than about 80” (emphasis added) on lines 19-21, however, it is first noted that the term “greater than about” is a relative term that renders the claims indefinite given that the phrase “greater than” refers to a range of values above a specific endpoint, while “bout” refers to values that may be above and/or below a particular end point by some unknown or relative degree such that “greater than about 80” may actually include values less than 80 and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, in the instant case, 80±4 (e.g. a 5% deviation) may be considered to be “about” 80 and would include values as low as 76, and since 77 is “greater than” 76, a value of 77 would read upon the claimed “greater than about 80” even though it is actually less than 80.  Hence, given that the relative term "greater than about" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and could not interpret the metes and bounds of the claim so as to understand how 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen (US2014/0315004) in view of Kumar (Phytochemical screening and corrosion inhibitive behavior of Pterolobium hexapetalum and Celosia argentea plant extracts on mild steel in industrial water medium), or Ghazouani (Antioxidant activity and effect of quince pulp extract on the corrosion of C-steel in 1M HCl), or Salhi (Chemical composition, antioxidant and anticorrosive activities of Thymus Algeriensis).
Kinlen discloses systems, compositions, and methods for corrosion inhibition wherein the corrosion inhibition systems include coated substrates, coating materials and corrosion inhibition compounds, wherein the coating materials (20) may include and/or be any suitable material that may coat, cover, and/or encapsulate the substrate such as resins or carriers (22) like polyurethane 
Hence, with regards to the claimed invention as recited in instant claim 37, Kinlen discloses a method of predicting corrosion inhibition characteristics of a corrosion resistant candidate material in a corrosion resistant formulation on a substrate material, comprising the steps of performing a plurality of corrosion inhibition testing protocols on a plurality of candidate materials to determine a suitable candidate compound, selecting a corrosion inhibiting compound based upon the test results, and combining the selected candidate compound or corrosion inhibiting compound with a carrier or coating material such as a polyurethane, e.g. a polyurethane-containing formulation, to form an anti-corrosion formulation, e.g. a polyurethane-containing anti-corrosion formulation as in the instantly claimed invention, wherein the testing protocols include performing a steady state chronoamperometry testing protocol employing a copper rotating disk electrode as in the instantly claimed invention, and determining a corrosion inhibition efficiency percentage for said plurality of candidate materials based on the steady state chronoamperometry testing, and although Kinlen discloses that corrosion inhibiting compounds may be isolated or extracted from a plant thereby clearly teaching and/or suggesting that candidate materials may comprise an extract derived from a plant as in the instantly claimed invention and that additional testing protocols (in addition to the steady state chronoamperometry test) may be conducted to determine the ability of the candidate materials to inhibit the oxygen reduction reaction, e.g. antioxidant properties, Kinlen does not disclose that the additional testing protocols include a diphenylpicrylhydrazyl (DPPH) radical scavenging assay, wherein a DPPH inhibition value is determined from the assay and correlated to the inhibition efficiency 
However, it is well known in the art that a DPPH radical scavenging assay is a conventional method of determining the antioxidant properties of a compound and particularly utilized in investigating the corrosion inhibiting potential of plant extracts in conjunction with electrochemical testing methods as evidenced by Kumar, or Ghazouani, or Salhi.  More particularly, Kumar discloses testing plant extracts for their corrosion inhibitive behavior utilizing a number of testing protocols including various electrochemical techniques such as electrochemical impedance spectroscopy (EIS) and potentiodynamic polarization measurements to determine inhibition efficiency, IE(%), as well as obtaining antioxidant activity measurements utilizing a DPPH radical scavenging assay, wherein the DPPH assay results reported in terms of IC50 (the minimum concentration capable of inhibiting 50% of the initial concentration of DPPH) are correlated with the IE(%) obtained by the electrochemical techniques with the values increasing with increasing concentration and several examples exhibiting IE% values of about 77% (e.g. “greater than about 80”) at concentrations that would suggest a DPPH value of greater than 80% based upon the IC50 values thereof (Entire document, particularly Abstract, Sections 2.1, 2.2.1-2.2.4, 3. Results and discussion, and 4. Conclusions).  Similarly, Ghazouani and Salhi also investigate the antioxidant and corrosion inhibiting properties of plant extracts, i.e. quince pulp extract and Thymus Algeriensis, respectively, utilizing a DPPH radical scavenging assay to determine the antioxidant activity in conjunction with potentiodynamic polarization and EIS techniques to determine the inhibition efficiency with results for both being greater than 80% and increasing with increasing concentration (Ghazouani: Entire document, particularly Abstract, Materials and methods on pages 7466-7468, Results and Discussion, and Conclusion; Salhi: T. algeriensis (TAE) exhibited an increase in radical scavenging activity with increasing amount of extract with a test sample at 100µg/mL exhibiting 83.9% scavenging ability and inhibition efficiency also increasing with increasing extract concentration with values at the lowest test concentration of 0.25g/l exhibiting an inhibition efficiency of 88.9% for the polarization test and 85.8% for EIS, which also provides a ratio of close to 1:1 (as in instant claim 38; Tables 3, 5, and 6).
Hence, it would have been obvious to one having ordinary skill in the art to incorporate a DPPH radical scavenging assay testing protocol into the candidate selection process of the invention taught by Kinlen as an additional testing protocol to determine antioxidant activity along with the electrochemical testing methods disclosed by Kinlen for determining inhibition efficiency as in the teachings of Kumar or Ghazouani or Salhi, and then correlating the DPPH results with the IE% to select a candidate material or plant extract as a suitable corrosion inhibitor for use in the polyurethane coating material taught by Kinlen that has both excellent antioxidant properties, e.g. greater than 80%, and corrosion inhibition properties, e.g. greater than 80%, as taught and/or suggested by Kumar or Ghazouani or Salhi, given that it is prima facie.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen in view of Kumar or Ghazouani or Salhi, as applied above to claims 37-38, and in further view of Junior (Evaluation of Antioxidant Activity and Inhibition of Corrosion by Brazilian Plant Extracts and Constituents), or Raja (Natural products as corrosion inhibitor for metals in corrosive media – A review), or Alaneme (Corrosion Inhibition Behaviour of Biden Pilosa Extract on Aluminum Matrix Composites in 1M HCL Solution), or Yoshida (JP2006-233322), or Chaubey (Corrosion inhibition performance of different bark extracts on aluminium in alkaline solution).
The teachings of Kinlen in view of Kumar, Ghazouani, or Salhi are discussed in detail above and although Kinlen discloses that corrosion inhibiting compounds may be isolated or extracted from a plant such that the testing and selection of a suitable candidate material from a plurality of plant extracts as in instant claims 37-38 would have been obvious to one skilled in the art, particularly in light of Kumar, Ghazouani, or Salhi as discussed above, the cited references do not teach that the candidate materials to be tested comprise an extract derived from a plant species consisting of at least one of Annona crassiflora; Inga (sp.); Mangifera indica; Annona squamosa; Taraxacum officinale; Bidens pilosa; Plantago major; Chamomilla recutita; Solidago chilensis; and combinations thereof as recited in instant claim 39, or more narrowly, Annona crassiflora; Annona squamosa; Mangifera indica; Bidens pilosa; and combinations thereof as recited in instant claim 40.  However, similar to the teachings of Kumar, Ghazouani, or Salhi as discussed above, Junior discloses a method of evaluating “the ability of phenolic and amino compounds contained in extracts from plants…of inhibiting corrosion and its correlation with antiradical activity” (Abstract) to determine or “predict” the effectiveness of various plant extracts as natural corrosion inhibitors for use in corrosion inhibiting formulations for metals, wherein Junior investigates a plurality of plant extracts including Mangifera indica (as in instant 50 and performing corrosion tests including potentiodynamic linear polarization and IES to determine inhibition efficiency percentages, with several samples having an inhibition efficiency of greater than 80% at concentrations that based upon the IC50 values would also provide a DPPH value of greater than 80%, particularly an inhibition efficiency of the Mangifera indica extract of 76.30% based upon EIS (Experimental, Sections 2.3 and 2.6; Section 3. Results and Discussion).  
Further, Raja discloses the use of various natural products as corrosion inhibitors for metal and metal alloys including extracts of Annona Squamosa, Chamomile (Chamomilla recutita) and Mango (Mangifera indica) peels (as in instant claims 39-40; Entire document, particularly Section 2) and also discloses that the plant extracts are rich sources of ingredients which have very high inhibition efficiency with 98% efficiency achieved in some reports (Abstract; Conclusion); while Alaneme discloses an extract of Biden Pilosa (Bidens Pilosa as in instant claims 39-40) as a corrosion inhibitor wherein the extract contains tannins and flavonoids (polyphenol compounds), and the inhibition efficiency thereof based on weight loss increases with increasing concentration of Biden pilosa extract with the highest concentration of 0.5 g/l providing about 70% inhibition efficiency at 313K (Entire document, particularly Abstract, Section 2.2.2 and Section 3); and Yoshida also discloses the use of an extract of Bidens pilosa (as in instant claims 39-40), wherein the extract can be obtained from the entire plant and can be added to a coating or paint (Paragraph 0006), in a concentration of 0.02 to 10 mass% to be applied to a metal surface to provide rust prevention or corrosion inhibiting properties (Entire document, particularly Abstract; Paragraphs 0004, 0007-0008, and 0012-0014, Examples); and Mangifera indica (as in instant claims 39-40) which comprises Mangiferin, a polyphenol compound, as a major constituent on the corrosion behavior of aluminum alloy wherein the inhibition performance was studied by using gravimetric, potentiodynamic polarization and electrochemical impedance spectroscopy measurements showing an increase in inhibition efficiency with increasing concentration with a concentration of 0.6 g/L of Mangifera indica extract providing an inhibition efficiency of 75.2% from the gravimetric test, 79.1% from the potentiodynamic polarization test of 79.1%, and 72% from the electrochemical impedance spectroscopy test (Entire document, particularly Abstract; Section 3).  
Hence, it would have been obvious to one having ordinary skill in the art to utilize an extract from any of the plants species disclosed by Junior, Raja, Alaneme, Yoshida, or Chaubey that are known to provide some degree of corrosion inhibition properties including high corrosion inhibition efficiency percentages, reading upon the plant species of instant claims 39-40, as the candidate material(s) and/or corrosion inhibiting compound(s) extracted from a plant in the invention taught by Kinlen in view of Kumar, Ghazouani, or Salhi, utilizing routine experimentation including performing steady state chronoamperometry testing as in Kinlen and DPPH assay as in Kumar, Ghazouani, Salhi, or Junior, to determine the optimum plant extract and concentration to provide the desired corrosion inhibition properties for a particular end use of the coating composition taught by Kinlen, thereby rendering instant claims 39-40 obvious over the teachings of Kinlen in view of Kumar, Ghazouani, or Salhi, and in further view of Junior, Raja, Alaneme, Yoshida, or Chaubey given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie
With regards to instant claim 41, Kinlen discloses that the corrosion inhibition compound may be added at a final weight percent of less than 10%, 5%, 2%, 1%, 0.5%, 0.2%, 0.1%, 0.05%, 0.02%,or 0.01%, and/or at a final weight percent of greater than 0.001%, 0.01%, 0.02%, 0.05%, 0.1%, 0.2%, 0.5%, or 1% (Paragraph 0023), thereby reading upon and/or rendering obvious the claimed concentration range of instant claim 41 given that a prima facie case of obviousness exist where ranges overlap, and hence the claimed invention as recited in instant claim 41 would have been obvious over the teachings of Kinlen in view of Kumar, Ghazouani, or Salhi, and in further view of Junior, Raja, Alaneme, Yoshida, or Chaubey.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 8, 2022